internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-127913-01 date date acquiring acquiring sub target target sub state x business a business b date date a we respond to your letter dated date in which you requested rulings on the federal_income_tax consequences of a completed transaction and a proposed transaction under sec_368 pursuant to sec_3 of revproc_2001_3 i r b big_number the internal_revenue_service will not rule as to whether a proposed transaction is a statutory merger qualifying as a reorganization under sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies as a reorganization under sec_368 the information submitted for our review is summarized as follows acquiring a state x corporation is a publicly traded corporation engaged in business a acquiring uses the accrual_method of accounting and files its returns on a calendar_year basis target a state x corporation wholly owns target subsidiary target uses the accrual_method of accounting and files its returns on a calendar_year basis target subsidiary a state x corporation is engaged in business b target subsidiary uses the accrual_method of accounting and files its returns on a calendar_year basis acquiring’s board_of directors believe that an acquisition of target subsidiary’s business would create a strategic business combination that will be well positioned to increase the scale scope and international opportunities in the rapidly growing business a market resulting in increased future revenues accordingly on date acquiring formed acquiring sub for the sole purpose of acquiring target on date acquiring sub merged with and into and into target the acquisition merger target shareholders received dollar_figurea worth of acquiring common_stock in the transaction acquiring now proposes to merge target with and into itself the upstream_merger acquiring has made the following additional representations in conjunction with the completed transaction and the proposed transaction the acquisition merger viewed independently of the proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 the proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 if the acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 all other transactions undertaken contemporaneously with or in any way related to the proposed upstream_merger have been fully disclosed based solely on the information submitted and the representations made and provided that i the acquisition merger and the upstream_merger each qualify as a statutory merger under sec_368 and ii the acquisition merger and upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and the assumption of target liabilities in a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 we express no opinion regarding whether the acquisition merger and the upstream_merger each qualify as a statutory merger under sec_368 or whether the acquisition merger and the upstream_merger are steps in an integrated_plan we also express no opinion regarding whether the deemed direct_acquisition of the target assets by acquiring in a statutory merger would qualify as a reorganization under sec_368 finally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by mark s jennings chief cc corp
